Citation Nr: 0109444	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
arteriosclerotic cardiovascular disease, status post coronary 
artery bypass graft, and hypertension, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had over 20 years of active and inactive service 
between 1961 and 1985.  He retired from service in October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  In May 
2000, a hearing was held before the undersigned, who is the 
Board Member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c).  For the following reasons, it is necessary to 
remand this claim to the RO for additional development due to 
the absence of sufficient evidence to enable this claim to be 
decided.


REMAND

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2000).  In this case, the veteran was not 
provided a VA examination in conjunction with his claim for 
an increased rating.  The last VA examination of record was 
conducted in 1996 in conjunction with a prior claim for an 
increased rating.  Because the veteran reports that his 
condition has worsened since that time, and because a review 
of the record reveals at least one intervening period of 
hospitalization, an additional VA examination is necessary in 
order to be able to evaluate the current severity of his 
heart condition.  See Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) ("where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination").  

An additional examination also is needed for purposes of 
interpreting and evaluating medical evidence submitted by the 
veteran for rating purposes.  Records submitted by the 
veteran reveal that he has undergone several exercise stress 
tests since 1996, but the results of those tests do not 
indicate the level of METs (metabolic equivalents) at which 
the veteran's cardiovascular symptoms are manifested.  See 
38 C.F.R. § 4.104 (2000) (schedule of ratings for the 
cardiovascular system). 

While this case is in remand status, the RO also should 
ensure that all of the veteran's relevant VA and private 
treatment records have been obtained.

Accordingly, this case is REMANDED for the following:

1.  Contact the veteran and request that 
he provide a list of all medical 
treatment, private or VA, that he has 
received for his service-connected heart 
disability since 1996.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  On requesting records from 
private physicians, specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are preferred if available.  

2.  The RO also should contact the veteran 
and inquire whether he is seeking service 
connection, either on a direct or 
secondary basis, for a number of 
conditions which he appears to be possibly 
claiming are due to or related to his 
service connected arteriosclerotic 
cardiovascular disease, including (a) 
transient ischemic attack; (b) vertigo; 
(c) cor pulmonale; (d) peripheral vascular 
disease; (e) blurred vision; (f) inability 
to control cholesterol level; (g) 
bilateral calf pain; and (h) transient 
pain in chest, left shoulder, and left 
arm.  If the veteran confirms that he is 
seeking service connection for some or all 
of these conditions, then the RO should 
adjudicate these new claims, taking into 
consideration the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 
(1994) (in considering whether separate 
ratings are warranted for problems or 
residuals resulting from a service-
connected condition, such that any 
separately assigned evaluations do not 
violate the prohibition against pyramiding 
contained in 38 C.F.R. § 4.14, the 
critical element is that none of the 
symptomatology for any one of the multiple 
conditions is duplicative of or 
overlapping with the symptomatology of the 
other conditions).  

3.  Schedule the veteran for a VA 
examination to evaluate his heart 
disorder.  The examiner should be 
provided an opportunity to review the 
claims folder (or pertinent medical 
records contained therein).  The examiner 
should indicate in the report that the 
claims file or pertinent medical records 
were reviewed.  All tests and studies 
deemed necessary by the examiner should 
be completed.  As part of the examination 
report, the examiner is requested to 
answer the following questions:  

(a) does the veteran have chronic 
congestive heart failure? 

(b) does the veteran experience 
angina on moderate exertion? 

(c) does the veteran's heart 
condition preclude him from engaging 
in more than sedentary employment?  

(d) does the veteran have left 
ventricular dysfunction with an 
ejection fraction of less than 30 
percent? 

(e) at what level of METS does 
dyspnea, fatigue, angina, dizziness, 
or syncope occur?

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  

6.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  In adjudicating the 
claim, the RO must consider whether 
either the new or the old version of the 
rating criteria for cardiovascular 
disorders is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO should bear in 
mind that any increased rating assigned 
based on the amended rating criteria can 
only be applied from and after the 
effective date of the amendments to the 
rating criteria.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 34532 (May 30, 2000).  In 
addition, because the veteran has 
indicated that he recently needed to 
change jobs for reasons related to his 
service-connected heart condition, the RO 
should address whether the veteran's 
increased rating claim should be 
submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) 
(2000).  

7.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  He is hereby 
advised that he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


